Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventor: Christopher Gibson			:
Application No. 15/909,866			:		Decision on Petition under
Filing Date: March 1, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. K8001729USP		:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed July 22, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/466,005.

The petition is dismissed.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Ord Solutions Inc. (“Ord”) is the applicant.

Ord filed provisional Application No. 62/466,005 on March 2, 2017.

Ord filed this application with an application data sheet (“ADS”) on March 1, 2018.  

The ADS does not include a benefit claim to the provisional application, and a corrected ADS adding the benefit claim was not filed prior to the expiration of the period specified in 
37 C.F.R. § 1.78(a)(4).  

The petition and a corrected ADS seeking acceptance of a late benefit claim to the provisional application were filed on July 22, 2020.

A petition under 37 C.F.R. § 1.78(c) must be properly signed.  The petition must also include the following:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and


37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The petition is not properly signed, the corrected ADS is improper, the petition fee is inadequate, and an acceptable statement of delay has not been filed.

A petition under 37 C.F.R. § 1.78(c) must be signed by the applicant or a registered patent practitioner if the applicant is not a juristic entity.  The petition must be signed by a registered patent practitioner if the applicant is a juristic entity.  Ord is a juristic entity. Therefore, the petition must be signed by a registered patent practitioner.  The petition is signed by the inventor, and the inventor does not appear to be a registered patent practitioner.  In other words, the petition is not properly signed.

A corrected ADS filed on behalf of a juristic entity must be signed by a registered patent practitioner.  The corrected ADS is signed by the inventor.  In other words, the corrected ADS is not properly signed.

A certification of micro entity status was filed with the petition along with a petition fee of $500, which was the fee due for a micro entity.  A certification of micro entity may be signed by the applicant or registered patent practitioner even if the applicant is a juristic entity. The certification filed with the petition is signed by the inventor.  The certification fails to include an indication the inventor is signing the certification on behalf of Ord.  For example, the certification does not reference Ord’s name or identify the inventor’s job title at Ord (if the inventor works for Ord).  Therefore, the fee due with the petition was $1,000, which was the fee required for a small entity.

Ord has not submitted an acceptable statement of delay because the statement of delay is part of the petition, which is improperly signed by the inventor.

In view of the prior discussion, the petition is dismissed.

Applicant must file the following items if applicant wishes to add the benefit claim:

	(1)	A properly signed renewed petition including the required statement of delay,
	(2)	A properly signed corrected ADS, and
(2)	An additional $550 for the petition fee (current small entity fee is $1,050) or a properly signed certification of micro entity status accompanied by a payment of $25 (current micro entity fee is $525).



Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.